  Case 16-32679         Doc 41        Filed 01/18/19 Entered 01/18/19 13:37:53         Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 16 B 32679
         Beverly M. Moffett,                    )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
                DEBTOR.                         )

                                        NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         Christopher H Purcell, Sherman & Purcell LLP, 120 S LaSalle St, Suite 1460
         Chicago, IL 60603, representing AFS Acceptance LLC;


         See attached service list.

       Please take notice that on February 11, 2019, at 10:00 a.m. I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                          PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
January 18, 2019, to:

         The Chapter 13 Trustee listed above via electronic notice; and

To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.

                                                              /s/ Steve Miljus___
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 South Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
                  Case
Label Matrix for local    16-32679
                       noticing              Doc 41 Peritus
                                                      FiledPortfolio
                                                              01/18/19
                                                                     ServicesEntered
                                                                              II, LLC 01/18/19 13:37:53      Desc
                                                                                                  U.S. Bankruptcy     Main
                                                                                                                   Court
0752-1                                                   Document
                                                    P.O. Box 141419        Page    2 of 5         Eastern Division
Case 16-32679                                         Irving, TX 75014-1419                        219 S Dearborn
Northern District of Illinois                                                                      7th Floor
Eastern Division                                                                                   Chicago, IL 60604-1702
Fri Jan 18 10:17:59 CST 2019
ACCEPTANCE NOW                                        AFS ACCEPTANCE LLC                           AFS Acceptance LLC
5501 Headquarters Dr                                  P.O. Box 189007                              101 NE 3rd Ave
ATTN: Acceptance Now Customer Service                 Plantation, FL 33318-9007                    Fort Lauderdale FL 33301-1610
Plano, TX 75024-5837


AMERICAN PROFIT RECOVE                                AmeriCash Loans, L.L.C.                      Americash
34405 W 12 MILE RD STE 3                              P.O. Box 184                                 3200 W. 159th Street
FARMINGTON HILLS, MI 48331-5608                       Des Plaines, IL 60016-0003                   Harvey, IL 60428-4056



Brandon S. Lefkowitz                                  CAB SERV                                     CREDIT ONE BANK NA
24100 Southfield Road                                 60 BARNEY DR                                 PO BOX 98875
Suite 203                                             JOLIET, IL 60435-6402                        LAS VEGAS, NV 89193-8875
Southfield, MI 48075-2851


Cook County Treasurer                                 FIRST PREMIER BANK                           First Premier Bank
118 N. Clark St. Room 112                             PO Box 7999                                  Jefferson Capital Systems LLC
Property Tax                                          c/o Stephen Dirksen                          PO Box 7999
Chicago, IL 60602-1332                                Saint Cloud, MN 56302-7999                   c/o Kelly Lukason
                                                                                                   Saint Cloud MN 56302-7999

LVNV Funding, LLC its successors and assigns          MERRICK BANK                                 MERRICK BK
assignee of FNBM, LLC                                 Resurgent Capital Services                   POB 9201
Resurgent Capital Services                            PO Box 10368                                 OLD BETHPAGE, NY 11804-9001
PO Box 10587                                          Greenville, SC 29603-0368
Greenville, SC 29603-0587

MONTEREY FINANCIAL SVC                                MONTGOMERYWD                                 NPRTO Illinois, LLC
4095 AVENIDA DE LA PLATA                              1112 7th Ave                                 256 West Data Drive
OCEANSIDE, CA 92056-5802                              Monroe, WI 53566-1364                        Draper, UT 84020-2315



Peritus Portfolio Services II, LLC/Wollemi            Principal Finance                            Progressive Leasing
P.O. Box 141419                                       155 N Upper Wacker Dr # 3850                 256 West Data Drive
Irving, TX 75014-1419                                 Chicago, IL 60606                            Draper UT 84020-2315



REGIONAL RECOVERY SERV                                Regional Recovery Services                   SYNCB/JCP
5250 S HOMAN AVE                                      PO Box 3333                                  PO BOX 965007
HAMMOND, IN 46320-1722                                Munster IN 46321-0333                        ORLANDO, FL 32896-5007



Synchrony Bank/JC Penny                               Village of Markham                           Zaplo Loans
PO Box 965007                                         16313 Kedzie                                 1000 N West Street
Orlando FL 32896-5007                                 Markham, IL 60428-5690                       1200
                                                                                                   Wilmington DE 19801-1058
Beverly M. Moffett Case 16-32679          Doc 41 Nathan
                                                   Filed   01/18/19 Entered 01/18/19 13:37:53
                                                        E Delman                                   Desc Main
                                                                                        Patrick S Layng
2314 W. 157 PL                                        Document
                                                 The Semrad Law Firm, LLC Page 3 of 5   Office of the U.S. Trustee, Region 11
Markham, IL 60426-4129                               20 South Clark                                       219 S Dearborn St
                                                     28th Floor                                           Room 873
                                                     Chicago, IL 60603-1811                               Chicago, IL 60604-2027

Steve Miljus                                         Tom Vaughn
The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850
20 S Clark, 28th                                     Chicago, IL 60603-5764
Chicago, IL 60603




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)AFS Acceptance LLC                                End of Label Matrix
                                                     Mailable recipients      34
                                                     Bypassed recipients       1
                                                     Total                    35
 Case 16-32679         Doc 41       Filed 01/18/19 Entered 01/18/19 13:37:53         Desc Main
                                      Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 16 B 32679
         Beverly M. Moffett,                  )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
                DEBTOR.                       )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Beverly M. Moffett, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed Chapter
13 Plan. Debtor states the following:


         1. On October 13, 2016, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On December 5, 2016, this Honorable Court confirmed the Debtor’s Chapter 13 Plan

            of reorganization.

         3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 100.00% of

            their allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $500.00 monthly for 36 months.

         5. Debtor was unable to afford both regular expenses and his Plan payment. As a result, a

            default accrued.

         6. Debtor is paying 100% of the allowed claims of Debtor’s general unsecured creditors

            without priority. Debtor can continue making payments moving forward.

         7. Debtor respectfully requests this Honorable Court to defer the current plan default to

            the end of the plan of reorganization.
 Case 16-32679       Doc 41     Filed 01/18/19 Entered 01/18/19 13:37:53            Desc Main
                                  Document     Page 5 of 5


       8. Debtor is in a position to proceed with the instant case.

       9. Debtor has filed the instant case in good faith and intends to complete the plan of

          reorganization.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:



       A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in

          order to defer the current plan default to the end of the plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




                                                            /s/ Steve Miljus___
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 South Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
